﻿My Government views this forty-fifth session of the General Assembly as one which is of particular importance to the international community, especially as it has been convened at a time when the basic principles of the Charter of the United Nations need to be reaffirmed, upheld and defended by Member States. This session is also taking place amidst increasing concerns on the part of small States over specific events and policies which are not conducive to the progressive development of our countries. During the latter part of 1989 and early 1990 the international community had great expectations of a peaceful decade ahead. We were optimistic that we should be able to begin seriously to address the difficult issues of underdevelopment and economic inequities, thus creating the basis for a durable peace, respect for the rights of the individual, justice and democracy. Recent events, however, constitute a set-back to peace and progress as we await the fuller articulation of the Middle East crisis.
It is in this uncertain and challenging environment that ray delegation wishes to extend congratulations to you, SIR, on your election as President of the General Assembly at this forty-fifth session and to express our confidence that you will guide the work of this session to positive results. My delegation wishes to express its profound thanks and highest commendations to Mr. Garba for his exemplary conduct of the forty-fourth session of the General Assembly. My delegation is also pleased to pay a tribute to the Secretary-General, Mr. Peres de Cuellar, for his tireless efforts for peace throughout the world.
I bring to the forty-fifth session warm greetings from the newly elected Government of Grenada. The elections were the second since the sad events which befell our country during October 1983. Today the people of Grenada are able to exorcise their democratic rights in a free society. 
My Government has instituted mechanisms for affective consultation with our people on key issues of national concern. At present, we are actively preparing for the , re—introduction of local government to enable our citizens to participate in the management of their own affairs. These political institutions, rooted in respect for the rights of the individual and the rule of law, are seriously guarded by our Government and people. On the economic front, my Government has carefully prioritised its major macro-economic goals so as to create the conditions for sustained growth and balanced development? Sadly, however, public finances continue to be hard-pressed and, in April of this year, suffered a serious blow with the unfortunate occurrence of a massive fire which destroyed our nation's financial complex. The damage amounted to several million dollars and has further set back our recovery. It has also weakened our ability to properly service our debts and our membership contributions to certain international organisations.
However, I wish to give the assurance that my Government is committed to observing the principles enshrined in the Charter and is prepared to conduct its international relations on the basis of this commitment and in accordance with the stated norms and standards of international law.
Happily, this session is not required to address the question of the independence of Namibia. The people of Namibia have at last chosen their leaders. Grenada notes with satisfaction the crucial role played by the United Nations in helping to bring about independence for Namibia. My delegation wishes to especially welcome Namibia as a full Member of the United Nations and to extend warmest greetings to its delegation.
I would also like to take this opportunity to welcome Liechtenstein to the family of nations and to convey our best wishes to its delegation.
It cannot be denied that the peculiar circumstances of small States tend, unfortunately, to produce opportunities for the execution of unlawful schemes by radical groups, and for acts of aggression by States, in total disregard of the inalienable rights of peoples to determine their own destinies in freedom and by peaceful means. Quite recently, the Caribbean region was again assaulted by an attempt to overthrow the constitutionally elected Government of the Republic of Trinidad and Tobago - an act which was strongly condemned by my Government.
The failure of this attempt strengthens and reinforces the democratic process of choosing leadership by constitutional means. But this development does not only serve to underscore the patent vulnerability of small States and to demonstrate that threats to peace and security can emerge from any quarter, but also provides opportunities for developed States to show greater sensitivity to the conditions affecting small States. Furthermore, such incidents highlight the relevance of mechanisms of collective action as envisaged by the Charter of the United Nations, especially as it relates to the legitimate security concerns and political survival of these States.
The Government of Grenada is anxious to receive concrete assurances that less-developed disadvantaged States, in general, and small island developing countries, in particular, will not be the net losers in current attempts aimed at buttressing political change in Eastern Europe by directing massive financial and economic assistance to those countries.
While we welcome political changes in Eastern Europe, my Government will continue to appeal for higher and more diversified levels of assistance for countries such as ours and for a significant relaxation of disabling conditionalities regularly imposed by international financial institutions. Such developments, we contend, will help to avoid economic, social and political instability with their attendant consequences.
The amelioration of conditions of poverty and the gradual development of our societies will not be realised if, in the process, we experience environmental dis-benefits, a real threat to human life exists today, expressed in terms of the phenomenon of global warming, pollution, the destruction of vital ecosystems and the dumping of toxic waste and other hazardous substances. These negative side effects of technological advancement and industrial development can deal significant blows particularly to smaller countries whose fragile economies can hardly provide resources for the effective management, control and combating of those conditions. My Government fully supports the development of mechanisms designed to address the problems associated with environmental hazards and calls for the commitment of adequate financial and other resources for this purpose. Accordingly, Grenada looks forward to the United Nations-sponsored Conference on the Environment and Development scheduled for 1992 in Brazil.
Hardly a country among us has been spared the scourge of illegal drugs. The destruction of the social fabric of modern societies has been accompanied by the gradual erosion of the political authority of many States, as the narco-traffickers intensify their death-bearing actions.
Success in the fight against drugs in a small island State will depend on the co-ordination of policies, on the regional and international levels, aimed at reducing the production of, the demand for, and traffic in illegal drugs and substances. The resources required for effective action on this front are clearly not available to small States, which are particularly vulnerable as transit-points for the drug trade. Accordingly, within the context of the international anti-drug campaign, my Government anticipates greater levels of international collaboration and co-operation in addressing problems of drug production, trafficking, addiction, interdiction and rehabilitation. 
The beginning of the decade has brought with it enormous change. In the world political landscape, notably in Eastern Europe and Latin America where Millions of people have been able to freely elect governments of their choice. We have witnessed relaxation of tension and a retreat from cold-war conditions between the super-Powers. Important steps towards nuclear disarmament have also been taken. My Government welcomes these positive developments. However, we are cognisant of the existence of other sources of tension which require urgent attention and settlement.
The ink had hardly dried on the Iraq-Iran truce; we had not completed paying a tribute to the valiant work of the illustrious Secretary-General and his special envoys who had mediated that settlement, when a new threat to peace and stability in the Middle East, and the world at large, emerged. 
Grenada condemns the aggressive actions of the Iraqi regime in invading and annexing the territory of Kuwait, and urges the immediate and peaceful withdrawal of its troops. My government fully supports Security Council resolution· 660 (1990) and 661 (1990), and calls upon Iraq to adhere to the principles of international relationship· as inscribed in the United Nations Charter. It is my country's fervent hope that this crisis will be settled peacefully.
In July 1988, my Party, which now forms the Governing of Grenada, was instrumental in forwarding the signatures of 12,000 Grenadians petitioning for the release of freedom, fighter Nelson Mandela. This petition, of which we are justly proud, added the Grenadian voices to the millions of others around the world calling for justice on his behalf.
My Government applauds the release of Nelson Mandela, and notes with interest the minor adjustment to the infrastructure of apartheid. However, to the extent that the goal of majority rule remains unattained in South Africa, Grenada urges the intensification of economic sanctions against the Pretoria regime so as to cause the rapid demise of the apartheid system and to secure respect for human equality, dignity and freedom.
My delegation is hopeful that significant progress will be achieved in ongoing talks, concerning Cambodia so that peace can return to the people of that suffering country.
We are also extremely anxious for a negotiated settlement of the Korean question in accordance with the preferences of the Korean people and through mechanisms which they believe can facilitate the goal of Korean reunification. The historical circumstances and political considerations which inspired the exclusion of these sovereign States from the United Nations have abated sufficiently to allow the Korean people a voice in this august body, a right which they are fully competent to exercise. Notwithstanding the fact that reunification has thus far proven to be illusive, my government conceives of no justifiable basis for the continued denial of full membership in the United Nations of the Republic of Korea and the Democratic People's Republic of Korea, if the latter so wishes.
In the Caribbean region, my government fully supports efforts to assist Haiti in developing political and institutional arrangements that would allow the people of that country to choose a Government, un-coerced by the threat or use of force, and lay the basis for sustained democratic practices. My Government takes this opportunity also to reaffirm its commitment to the regional integration process, which is so essential to the survival and development of the Caribbean region, especially in the light of the emergency of new trading and economic blocs in this region of the world.
My Government wishes to congratulate the people of Nicaragua on their hold step in favour of peace and democracy. Of course, there are tremendous challenges to be met in the process of reconstruction and consolidation, and our best wishes are extended to the Government and the people of Nicaragua. At the same time, my Government notes with concern the unsettled situation in El Salvador. Granada supports efforts by the United Nations to mediate in peace talks between the Government of El Salvador and the FMLN. Generally, we look forward to the complete success of the peace process in Central America, and applaud those regional leaders, in particular the former President of Costa Rica and Nobel Peace Prise winner, Oscar Arias Sanchez, who have played such a critical role in the movement towards peace, stability and democracy.
My Government wishes to commend the initiative of those world leaders whose vision and determination led to the convening of the recently concluded World Summit for Children. May I take this opportunity to inform the General Assembly that Grenada has taken all steps necessary for the immediate ratification of the United Nations Convention on the Rights of the Child. It is our hope that Member States will find it possible to become parties to the Convention at the earliest opportunity. My government is currently engaging the nation in public discussion on draft legislation to protect the rights of children in accordance with the United Nations Convention.
Throughout the world, the co-operative movement plays a vital role in the economic and social life of many people, millions of whom participate in credit unions and producer co-operatives, thereby providing valuable resources and opportunities for mutual co-operation and self-help. My Government recognizes the importance of co-operatives and is pleased to give support to the call that 1995 should be declared International Year of Co-operatives.
In conclusion, my delegation cannot allow this occasion to go by without commenting on the favourable trends manifested in the rapprochement between Scot and Hest, especially in the developments in Europe, with the historic turning-point that has taken place in the unification of Germany. My delegation extends sincere congratulations to the people of united Germany and to the unity Government that represents them.
These developments will provide new opportunities for the creation of a free, democratic and pluralistic Europe based on peaceful co-operation. Furthermore, the increasingly close co-operation between the United States of America and the Soviet Union is seen as a positive development which will significantly strengthen the role of the United States in fulfilling its primary responsibility for maintaining international peace and security, and has heightened the possibility of resolving the formidable global challenges facing the world community.
My delegation believes that this is the moment when the United Nations can once again play the central role for which it was envisaged at the very beginning. We believe that with the political will and the determination to pursue the noble objectives of the Charter of the Organisation, we might deliberate during this session for the benefit of all countries, and for Mankind.  
